DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election filed May 7, 2021 is acknowledged and has been entered.
Applicant’s election without traverse of Group I, claims 1-3, and 5-10, as well as the species: compound C as the Type II PRMT inhibitor without traverse.
Claims 1-3 and 5-10 are presented for examination as they read on the elected species. 

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.

Claim Objections
Claim 1, 9 and 10 are objected to because of the following informalities:  “A combination of a Type II protein arginine methyltransferase (Type II PRMT) and an inhibitor and an immuno-modulatory agent”.  
Claims 1 and 7-10 is objected to because of the following informalities: “the immuno-modulatory agent is an anti-OX40 antibody or antigen binding fragment thereof” should be “the immuno-modulatory agent is an anti-OX40 antibody or an antigen binding fragment thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 9, 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the Type II PRMT inhibitor" inline 1.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 does not recite “a Type II PRMT inhibitor”.
Claim 3 recites the limitation "wherein the Type II PRMT inhibitor" inline 1.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 does not recite “a Type II PRMT inhibitor”.

Claim 9 recites the limitation "wherein the Type II PRMT inhibitor" inline 3.  There is insufficient antecedent basis for this limitation in the claim, because claim 9 does not recite “a Type II PRMT inhibitor”.
Claim 10 recites the limitation "wherein the Type II PRMT inhibitor" inline 3.  There is insufficient antecedent basis for this limitation in the claim, because claim 10 does not recite “a Type II PRMT inhibitor”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6, which is dependent on claim 1, recites “wherein the immune-modulatory agent is an OX40 agonist”. Based on the specification, as used herein the term "agonist" refers to an antigen binding protein including but not limited to an antibody, .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The instant claims, are drawn to a combination of a Type II protein arginine methyltransferase (Type II PRMT) and an immuno-modulatory agent, wherein the immuno-modulatory agent is an anti-OX40 antibody or antigen binding fragment thereof. Neither the specification nor the claims limit the antibody specific to OX40.  Thus the claims encompass a large genus of antibodies (inhibitory or agonist) to OX40 for the combination. However, the specification teaches only anti-OX40 antibody or antigen binding fragment thereof comprising CDRH1-3 of SEQ ID NOs: 1-2-3 and CDRL1-3 of SEQ ID NOs: 7-8-9. 
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
the inventor's contribution to the field of art as described in the patent specification."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the 
Since only a single species of OX40 antibody is taught by the specification, all claims drawn to use of or encompassing use of the current antibody genera fail the written description requirement. A representative number of species has not been taught to describe these genera. Given the well-known high level of polymorphism of immunoglobulins/antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every OX40 antibody broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the encompassed genera.
In fact, owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, i.e. agonist antibody, there is no representative number of antibodies for the entire genus of the instant claims or genera discussed above, barring evidence to the contrary. This is because each entire genus must be sufficiently represented. Yet, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs. The state of the prior art is such that it involves testing antibodies both in vitro and in vivo to determine which antibody 
Regarding to claims 7 and 9, although specific HCDRs and LCDRs are recited, the claims encompass an anti-OX40 antibody or an antigen binding fragment thereof comprising one or more of CDRs (partial structure), and comprising CDRs with no more than two amino acid substitutions (different CDR domains). As set forth above, the claimed antibodies lacks a common core structure which is required for an antibody claim.
Similarly, regarding claim 8 and 10, although specific heavy chain and light chain are recited, the claims encompass an anti-OX40 antibody or an antigen binding fragment thereof comprising heavy chain or light chain “having at least 90% sequence identity” to the SEQ ID NO: 5 and SEQ ID NO: 11 respectively. These would encompass variants with substitutions with CDR domains. As set forth above, the claimed antibodies lacks a common core structure which is required for an antibody claim.
For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims. 


Furthermore, specification discloses that Type II PRMT inhibitor is a compound of Formula (III) ([0110]-[0126]); or a compound of Formula (IV) ([0127]); or a compound of Formula (VII) ([0128]-[0129]; or a compound of Formula (VIII) ([0130]-[0131]); or a compound of Formula (IX) ([0132]-[0133]); or a compound of Formula (X) ([0136]-[0137]); or a compound of Formula (X) ([0136]-[0137]); or a compound of Formula (XI) ([0138]); or Compound B ([134]); or Compound C ([0139]-[0140]); or Compound E ([0141]-[0142]); or Compound F ([0143]-[0144]). With all possible substitutions for different groups of each Formula, the genus encompasses a large number of compounds. While the specification discloses many chemical species, these compounds themselves do not provide sufficient “correlation between structure and function” to support the claim’s purely functional language. Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1164 (Fed. Cir. 2010) (citing Regents of the Univ. of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398, 1404, 1406 (Fed. Cir. 1997)).
 inhibitors requires more structural definition than the disclosure limited to compounds represented by the generic structural formulas (pages 16-17) and the corresponding species (page 16).
[in Eli Lilly] [ w ]e held that a sufficient description of a genus instead requires the
disclosure of either, a representative number of species failing within the scope of
the genus or structural features common to the members of the genus so that one
of skill in the art can 'visualize or recognize' the members of the genus. We
explained that an adequate written description requires a precise definition, such
as by structure, formula, chemical name, physical properties, or other properties,
of species falling within the genus sufficient to distinguish the genus from other
materials.
Id. In sum, the instant claims are invalid for lack of written description pursuant to 35 USC §112, first paragraph, because Applicant has not shown that he had possession of the full scope of a claim to all Type II PRMT inhibitors at the relevant date. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991).
For all of the above reasons, the claims are properly rejected as lacking written description for Type II PRMT inhibitors encompassed by the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garraway (Garraway et al., WO 2016/145150 A2, Publication Date: 09-15-2016, IDS), as evidenced by Chan-Penebre (Chan-Penebre et al., Nature Chemical Biology, Publication Date: 04-27-2015).
Garraway teaches a method to therapeutically inhibit protein arginine methyltransferase 5 (PRMT5) ([0004]).
Garraway teaches various PRMT5 inhibitors (Type II PRMT inhibitors), including EPZ015666 ([0093]). EPZ015666 is a compound of Formula (III), as evidenced by Chan-Penebre (Fig 1a, as shown below):

    PNG
    media_image1.png
    156
    377
    media_image1.png
    Greyscale

Garraway teaches pharmaceutical compositions comprising PRMT5 inhibitor and in further combination with another agent, for example a therapeutic agent, including anti-OX40 antibody ([00249]-[00251]), such as an agonist for OX40 ([00251]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (Duncan et al., US 2014/0329794 A1, Publication Date: 11-06-2014) and further in view of Liu (Liu et al., WO 2012/027328 A2, Publication Date: 03-01-2012, IDS) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan2 (Duncan et al., WO 2014/100719 A2, Publication Date: 06-26-2014, IDS) and further in view of Liu (Liu et al., WO 2012/027328 A2, Publication Date: 03-01-2012, IDS) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan3 (Duncan et al., US 8,993,555 B2, Date of Patent: 03-31-2015) and further in view of Liu (Liu et al., WO 2012/027328 A2, Publication Date: 03-01-2012, IDS) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
Since Duncan, Duncan2 and Duncan3 share the same disclosure, rejection will be made with reference to Duncan only. 
Duncan teaches that PRMT5 is an attractive target for modulation given its role in the regulation of diverse biological processes. And compounds and pharmaceutically acceptable salts and compositions thereof are effective as inhibitors of PRMT5 ([0006]).
Duncan teaches a Type II PRMT inhibitor is a compound of Formula (III), as shown below (claim 1, [0064]-[0077]):

    PNG
    media_image2.png
    327
    807
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    305
    599
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    250
    599
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    114
    607
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    139
    601
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    196
    599
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    144
    598
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    144
    598
    media_image9.png
    Greyscale

	Duncan teaches the Type II PRMT inhibitor is Compound C (Compound 208 on page 58), or a pharmaceutically acceptable salt thereof:

    PNG
    media_image10.png
    197
    820
    media_image10.png
    Greyscale

	Duncan teaches that the PRMT5 inhibitor can be used to treat cancer, such as hematopoietic cancer, lung cancer, prostate cancer, melanoma, pancreatic cancer, breast cancer, esophageal cancer, bladder cancer, lymphoma, gastric cancer, liver cancer, head and neck, brain tumor, RCC, ovarian cancer ([0011], [0221]).
	Duncan teaches as set forth above. However, Duncan does not teach the limitations: the Type II PRMT inhibitor in combination with an anti-OX40 antibody. 
+ T cells as well as IL-10 production from Trl cells and the immunosuppressive function of the Trl cells ([0008]).
	Liu teaches agonist antibodies that bind to the OX40 receptor, whereby the agonist modulates the activation of the OX40 receptor to block IL-10 cytokine secretion and/or the Trl and Foxp3+ T-reg cells overall immunosuppressive function. The antibodies can mimic the OX40 ligand and trigger the OX40 receptor on Trl and/or on natural T regulatory cells ([0008]).
Liu teaches that agonistic OX40 antibodies can be used to treat cancers ([00010]), including melanoma, brain cancer, bone cancer, a leukemia, a lymphoma, epithelial cell-derived neoplasia (epithelial carcinoma) such as basal cell carcinoma, adenocarcinoma, gastrointestinal cancer such as lip cancer, mouth cancer, esophageal cancer, small bowel cancer and stomach cancer, colon cancer, liver cancer, bladder cancer, pancreatic cancer, ovary cancer, cervical cancer, lung cancer, breast cancer and skin cancer, such as squamous cell and basal cell cancers, prostate cancer, renal cell carcinoma, and other known cancers ([000113]).
Liu teaches an anti-OX40 antibody has a heavy chain variable region comprising the amino acid sequences of SEQ ID NO:5 and a light chain variable region comprising the amino acid sequences of SEQ ID NO: 11 (claim 9). The SEQ ID NO: 5 and SEQ ID NO: 11 are identical to SEQ ID NO:5 and SEQ ID NO:11 of the instant claim 8, respectively. Alignments shown below:
SEQ ID NO:5 of the instant claim vs SEQ ID NO:5 of Liu

    PNG
    media_image11.png
    270
    585
    media_image11.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image11.png
    270
    585
    media_image11.png
    Greyscale

SEQ ID NO:11 of the instant claim vs SEQ ID NO:11 of Liu

    PNG
    media_image13.png
    213
    581
    media_image13.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image13.png
    213
    581
    media_image13.png
    Greyscale

SEQ ID NO:5 comprises 3 HCDRHs as SEQ ID NO: 1-2-3, highlighted with red rectangles. SEQ ID NO:11 comprises 3 LCDRs as SEQ ID NO: 7-8-9, highlighted with red rectangles.
Liu teaches that anti-OX40 antibodies enhanced native CD4+ T cell proliferation (Examples III & IV); blocked regulatory T cell suppressive function (Examples III & IV); enhanced T cell expansion and tumor rejection in mice (Example V).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). 
	It would have been prima facie at the time the invention was made to combine the anti-tumor agent, e.g. anti-OX40 antibody, taught by Liu, with a Type II PRMT inhibitor, e.g. compound C, taught by Duncan, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like melanoma by combining the Type II PRMT inhibitor and an anti-OX40 antibody. Given that that claimed compounds were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,653,693 (thereinafter Pat. 693), in view of Liu (Liu et al., WO 2012/027328 A2, Publication Date: 03-01-2012, IDS) nd Edition, Publish Year:1992).
The claims of Pat. 693 teach that method of treating colon cancer, the method comprising administering a PRMT5 inhibitor to a subject having colon cancer (claim 1).
The claims of Pat. 693 teach that wherein the PRMT5 inhibitor is a compound of Formula (III), or a pharmaceutically acceptable salt thereof (claims 5 and 13):

    PNG
    media_image15.png
    137
    466
    media_image15.png
    Greyscale

The claims of Pat. 693 do not teach using an immune-modulatory agent, such as an anti-OX40 antibody (the elected species) in combination with a PRMT5 inhibitor, e.g. Compound C.
Liu teaches that activation of the OX40 receptor blocks Trl generation from naïve or memory CD4+ T cells as well as IL-10 production from Trl cells and the immunosuppressive function of the Trl cells ([0008]).
	Liu teaches agonist antibodies that bind to the OX40 receptor, whereby the agonist modulates the activation of the OX40 receptor to block IL-10 cytokine secretion and/or the Trl and Foxp3+ T-reg cells overall immunosuppressive function. The antibodies can mimic the OX40 ligand and trigger the OX40 receptor on Trl and/or on natural T regulatory cells ([0008]).
Liu teaches that agonistic OX40 antibodies can be used to treat cancers ([00010]), including melanoma, brain cancer, bone cancer, a leukemia, a lymphoma, epithelial cell-derived neoplasia (epithelial carcinoma) such as basal cell carcinoma, colon cancer, liver cancer, bladder cancer, pancreatic cancer, ovary cancer, cervical cancer, lung cancer, breast cancer and skin cancer, such as squamous cell and basal cell cancers, prostate cancer, renal cell carcinoma, and other known cancers ([000113]).
Liu teaches an anti-OX40 antibody has a heavy chain variable region comprising the amino acid sequences of SEQ ID NO:5 and a light chain variable region comprising the amino acid sequences of SEQ ID NO: 11 (claim 9). The SEQ ID NO: 5 and SEQ ID NO: 11 are identical to SEQ ID NO:5 and SEQ ID NO:11 of the instant claim 8, respectively; and SEQ ID NO:5 comprises 3 HCDRHs as SEQ ID NO: 1-2-3. SEQ ID NO:11 comprises 3 LCDRs as SEQ ID NO: 7-8-9, as set forth above.
Liu teaches that anti-OX40 antibodies enhanced native CD4+ T cell proliferation (Examples III & IV); blocked regulatory T cell suppressive function (Examples III & IV); enhanced T cell expansion and tumor rejection in mice (Example V).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was filed to generate the composition comprising Type II PRMT inhibitor, e.g. compound C, to treat colon cancer, taught by the claims of Pat. 693, and further combine the Type II PRMT inhibitor with an anti-tumor agent, e.g. anti-OX40 antibody, taught by Liu, because Tannock teaches that . 

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 8, 10, 20, 22-25, and 28 of co-pending Application No. 16/464,439 (thereinafter Appl. 439, US-20210106580-A1) in view of Duncan (Duncan et al., US 2014/0329794 A1, Publication Date: 11-06-2014), Liu (Liu et al., WO 2012/027328 A2, Publication Date: 03-01-2012, IDS) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
The claims of Appl. 439 teach a method of treating cancer by administrating a combination of a Type I PRMT inhibitor and a Type II PRMT inhibitor (claim 1).
The claims of Appl. 439 teach wherein the Type II PRMT inhibitor is a PRMT5 inhibitor, or a PRMT9 inhibitor (claim 3).
The claims of Appl. 439 teach that wherein the Type II PRMT inhibitor is a compound of Formula (III), or a pharmaceutically acceptable salt thereof (claim 8).
The claims of Appl. 439 teach that wherein the Type II PRMT inhibitor is Compound C, or a pharmaceutically acceptable salt thereof (claim 10).

Duncan teaches the Type II PRMT inhibitor is Compound C (Compound 208 on page 58), or a pharmaceutically acceptable salt thereof:

    PNG
    media_image10.png
    197
    820
    media_image10.png
    Greyscale

	Duncan teaches that the PRMT5 inhibitor can be used to treat cancer, such as hematopoietic cancer, lung cancer, prostate cancer, melanoma, pancreatic cancer, breast cancer, esophageal cancer, bladder cancer, lymphoma, gastric cancer, liver cancer, head and neck, brain tumor, RCC, ovarian cancer ([0011], [0221]).
Liu teaches that activation of the OX40 receptor blocks Trl generation from naïve or memory CD4+ T cells as well as IL-10 production from Trl cells and the immunosuppressive function of the Trl cells ([0008]).
	Liu teaches agonist antibodies that bind to the OX40 receptor, whereby the agonist modulates the activation of the OX40 receptor to block IL-10 cytokine secretion and/or the Trl and Foxp3+ T-reg cells overall immunosuppressive function. The antibodies can mimic the OX40 ligand and trigger the OX40 receptor on Trl and/or on natural T regulatory cells ([0008]).
Liu teaches that agonistic OX40 antibodies can be used to treat cancers ([00010]), including melanoma, brain cancer, bone cancer, a leukemia, a lymphoma, epithelial cell-derived neoplasia (epithelial carcinoma) such as basal cell carcinoma, 
Liu teaches an anti-OX40 antibody has a heavy chain variable region comprising the amino acid sequences of SEQ ID NO:5 and a light chain variable region comprising the amino acid sequences of SEQ ID NO: 11 (claim 9). The SEQ ID NO: 5 and SEQ ID NO: 11 are identical to SEQ ID NO:5 and SEQ ID NO:11 of the instant claim 8, respectively; and SEQ ID NO:5 comprises 3 HCDRHs as SEQ ID NO: 1-2-3. SEQ ID NO:11 comprises 3 LCDRs as SEQ ID NO: 7-8-9, as set forth above.
Liu teaches that anti-OX40 antibodies enhanced native CD4+ T cell proliferation (Examples III & IV); blocked regulatory T cell suppressive function (Examples III & IV); enhanced T cell expansion and tumor rejection in mice (Example V).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was filed to generate the composition comprising Type II PRMT inhibitor, e.g. compound C, taught by the claims of Appl.439, to use the composition for cancer treatment as taught by Duncan, and further combine the Type II PRMT inhibitor with an anti-tumor agent, e.g. anti-OX40 . 
This is a provisional nonstatutory double patenting rejection.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11, and 23-26 of co-pending Application No. 17/052,606 (thereinafter Appl. 606) in view of Liu (Liu et al., WO 2012/027328 A2, Publication Date: 03-01-2012, IDS) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
The claims of Appl. 606 teach a method of treating cancer in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of a Type II protein arginine methyltransferase (Type II PRMT) inhibitor (claim 1). 
The claims of Appl. 606 teach the method of claim 1, wherein the Type II PRMT inhibitor is a protein arginine methyltransferase 5 (PRMT5) inhibitor or a protein arginine methyltransferase 9 (PRMT9) inhibitor (claim 2).

The claims of Appl. 606 teach that wherein the Type II PRMT inhibitor is Compound C (claim 5).
The claims of Appl. 606 teach a method of treating cancer in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of Compound C (claim 11). 
The claims of Appl. 606 teach the method of claim 1, wherein the cancer is selected from the group consisting of colorectal cancer (CRC), gastric, esophageal, cervical, bladder, breast, head and neck, ovarian, melanoma, renal cell carcinoma (RCC), EC squamous cell, non-small cell lung carcinoma, mesothelioma, pancreatic, prostate cancer, and lymphoma (claim 26).
The claims of Appl. 606 do not teach using an immune-modulatory agent, such as an anti-OX40 antibody (the elected species) in combination with a PRMT5 inhibitor, e.g. Compound C.
Liu teaches that activation of the OX40 receptor blocks Trl generation from naïve or memory CD4+ T cells as well as IL-10 production from Trl cells and the immunosuppressive function of the Trl cells ([0008]).
	Liu teaches agonist antibodies that bind to the OX40 receptor, whereby the agonist modulates the activation of the OX40 receptor to block IL-10 cytokine secretion and/or the Trl and Foxp3+ T-reg cells overall immunosuppressive function. The antibodies can mimic the OX40 ligand and trigger the OX40 receptor on Trl and/or on natural T regulatory cells ([0008]).

Liu teaches an anti-OX40 antibody has a heavy chain variable region comprising the amino acid sequences of SEQ ID NO:5 and a light chain variable region comprising the amino acid sequences of SEQ ID NO: 11 (claim 9). The SEQ ID NO: 5 and SEQ ID NO: 11 are identical to SEQ ID NO:5 and SEQ ID NO:11 of the instant claim 8, respectively; and SEQ ID NO:5 comprises 3 HCDRHs as SEQ ID NO: 1-2-3. SEQ ID NO:11 comprises 3 LCDRs as SEQ ID NO: 7-8-9, as set forth above.
Liu teaches that anti-OX40 antibodies enhanced native CD4+ T cell proliferation (Examples III & IV); blocked regulatory T cell suppressive function (Examples III & IV); enhanced T cell expansion and tumor rejection in mice (Example V).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
prima facie at the time the invention was filed to generate the composition comprising Type II PRMT inhibitor, e.g. compound C, to treat melanoma, taught by the claims of Appl.606, and further combine the Type II PRMT inhibitor with an anti-tumor agent, e.g. anti-OX40 antibody, taught by Liu, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like colon cancer by combining the Type II PRMT inhibitor and an anti-OX40 antibody. Given that that claimed compounds were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of co-pending Application No. 17/291,793 (thereinafter Appl. 793) in view of Liu (Liu et al., WO 2012/027328 A2, Publication Date: 03-01-2012, IDS) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
The claims of Appl. 793 teach a combination comprising a PRMT5 inhibitor (claim 1).
The claims of Appl. 793 teach that the PRMT5 inhibitor is a compound of Formula III of the instant application (claim 2).
The claims of Appl. 793 teach that the PRMT5 inhibitor is Compound C of the instant application (claim 6).

The claims of Appl. 793 do not teach using an immune-modulatory agent, such as an anti-OX40 antibody (the elected species) in combination with a PRMT5 inhibitor, e.g. Compound C.
Liu teaches that activation of the OX40 receptor blocks Trl generation from naïve or memory CD4+ T cells as well as IL-10 production from Trl cells and the immunosuppressive function of the Trl cells ([0008]).
	Liu teaches agonist antibodies that bind to the OX40 receptor, whereby the agonist modulates the activation of the OX40 receptor to block IL-10 cytokine secretion and/or the Trl and Foxp3+ T-reg cells overall immunosuppressive function. The antibodies can mimic the OX40 ligand and trigger the OX40 receptor on Trl and/or on natural T regulatory cells ([0008]).
Liu teaches that agonistic OX40 antibodies can be used to treat cancers ([00010]), including melanoma, brain cancer, bone cancer, a leukemia, a lymphoma, epithelial cell-derived neoplasia (epithelial carcinoma) such as basal cell carcinoma, adenocarcinoma, gastrointestinal cancer such as lip cancer, mouth cancer, esophageal cancer, small bowel cancer and stomach cancer, colon cancer, liver cancer, bladder cancer, pancreatic cancer, ovary cancer, cervical cancer, lung cancer, breast cancer and skin cancer, such as squamous cell and basal cell cancers, prostate cancer, renal cell carcinoma, and other known cancers ([000113]).
Liu teaches an anti-OX40 antibody has a heavy chain variable region comprising the amino acid sequences of SEQ ID NO:5 and a light chain variable region comprising 
Liu teaches that anti-OX40 antibodies enhanced native CD4+ T cell proliferation (Examples III & IV); blocked regulatory T cell suppressive function (Examples III & IV); enhanced T cell expansion and tumor rejection in mice (Example V).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was filed to generate the composition comprising Type II PRMT inhibitor, e.g. compound C, to lung cancer, taught by the claims of Appl. 793, and further combine the Type II PRMT inhibitor with an anti-tumor agent, e.g. anti-OX40 antibody, taught by Liu, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like colon cancer by combining the Type II PRMT inhibitor and an anti-OX40 antibody. Given that that claimed compounds were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642